Citation Nr: 1231046	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-42 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for stuttering (also claimed as speech block).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In February 2011, the Veteran testified before a Decision Review Officer in Chicago, Illinois.  A transcript of that hearing is of record.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he stuttered prior to service, that he began stuttering at age four, and that his stuttering was first noticed after he fell from a rear porch.  He has reported that he had speech therapy in grammar school  in the 1940s, with Dr. Y in Chicago in the 1950s, at the YMCA in the 60s, and at St. Xavier in the 1982. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  The evidence reflects that the Veteran's service treatment records (STRs) are not available, and are presumed to have been destroyed in a fire at a storage facility.  The only record available is a report from Office of the Surgeon General, which notes that the Veteran had been in the service between three and six months and was diagnosed with stammering and stuttering of non-organic origin, which existed prior to service.  The Veteran contends that his acceptance into service in 1951 and subsequent discharge as "not qualified", is evidence that his preexisting stuttering worsened in service.  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches. See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111." Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The report from Office of the Surgeon General, Department of the Army, created from hospital admission cards, reflects that the Veteran was separated from service due to inaptitude or unsuitability under Army Regulation 615-369. 

A Selective Service System (SSS) Form 708 reflects that the Veteran was classified as "A-1" (available for military service) in January 1951.  He was given a physical examination in March 1951 and accepted for service, with entry in May 1951.  In October 1951 he was classified as "1-C" (member of the armed forces) and discharged.  In November 1951, he was classified as "4-F" (registrant not qualified for military service.).  He was subsequently classified as "1-C" in February 1952 and again as "4F" in March 1954. 

As there is no medical examination report upon entrance, the Veteran is entitled to the presumption of soundness upon entrance.  The Board finds that based on the evidence of record, there is clear and unmistakable evidence that the Veteran's stuttering pre-existed service.  In order to rebut the presumption, VA must show by clear and unmistakable evidence that the disease or injury was not aggravated by service.  

The claims file includes a VA opinion by an examiner who did not review the claims file.  The April 2011 VA examination report reflects that the Veteran reported that he tried to enlist in service but was rejected due to his stuttering.  He further reported that when the Korean War broke out, he was drafted in 1951.  The report reflects that the Veteran reported that anxiety in service made his stuttering worse and he had trouble communicating with others.  The examiner noted that the Veteran's speech was "coherent and relevant but shows some psychomotor slowing."  

The Veteran also underwent a VA examination in October 2011.  The report reflects that the Veteran reported that he dropped out of high school at age 14 and was easily frustrated with school because of his stuttering.  He reported that he had speech therapy in grammar school.  The report also reflects that the Veteran reported that he tried to enlist in the army in 1948 but was rejected due to his stuttering.  The examiner stated that the Veteran was cheerful, and denied any current symptoms of depression or anxiety.  The examiner further opined that the Veteran has no mental disorder that appears service connected.  His only symptom were a past depressed mood (but not currently), a past suicidal ideation (he fell asleep prior to taking action), and chronic sleep impairment (which he noted was normal for his age.).

A key element for entitlement to service connection is a current disability.  The Board acknowledges that the evidence reflects that the Veteran has a past history of stuttering; however, the record does not reflect that he currently stutters.  Stuttering was not noted in the two VA examination reports or in the two hearings.  Moreover, the Veteran contends that his stuttering is due to anxiety; however, the VA examination reports do not reflect a diagnosis of chronic anxiety.  

The Veteran acknowledges that he could not say a word quickly in service, but admitted that he could not say it quickly prior to service.  In addition, he testified that his speech block did not grow or develop during service. (See DRO hearing transcript, pages 5 and 10)  It appears from the Veteran's testimony that his speech block or stuttering may have been temporarily aggravated by his need to answer questions in service.  He has also stated that it became worse due to his character of discharge; however, the Board finds that this would not be an event that occurred in service. 

The Board finds that a clinical opinion by a VA speech pathologist may be useful to the Board in adjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with a speech pathologist.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. The examiner is asked to do the following:

a. The examiner should render an opinion as to whether the Veteran has a current speech disability of stuttering.  

b. If the examiner finds that the Veteran currently stutters, the examiner should opine, if possible, as to whether any such disability, should be considered a congenital, developmental, or familial defect, or whether the stuttering, if any, was the result of some other causation.  

c. If the examiner finds that the Veteran currently stutters, the examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the stuttering which pre-existed service was NOT permanently aggravated or worsened due to active service.  The flare-up or temporary exacerbation of a symptom does not represent or constitute chronic aggravation of a disability. The examiner should discuss whether the Veteran's statements as to difficulty in service, to include as noted in the two hearing transcripts, represent a normal situation for a person who stutters, a temporary increase due to factors such as increased anxiety, or a permanent worsening.  The examiner should also discuss whether any increase in severity in service was clearly and unmistakably due to the natural progress of the Veteran's pre-existing stuttering. 

The examiner should consider the Veteran's statements that he was denied enlistment in service in 1948 due to stuttering, and his current state of any stuttering.

The examiner must provide a complete rationale for any stated opinion.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


